Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 1/18/2022.
Claims 21-40 are currently pending and have been examined.
Response to Applicant’s Arguments



Applicant’s amendments and arguments filed on 1/18/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 21-40 rejection under 35 USC § 101:
Applicant argues that “Examiner has states that the receiving, searching, searching, identifying and placing "limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as commercial or legal interactions that includes advertising, marketing or sales activities." (Action at p. 3). While MPEP § 2106.04(a) recognizes that commercial or legal interactions including "advertising, marketing or sales activities or KL3 3370874.1Application No. 16/694,488Response to Final Office Action of October 15, 2021Attorney Docket No. SB0001USX1 (071083-00004)behaviors" as a grouping of "certain methods of organizing human activity[,]" the method of claim 1 in its entirety is drawn towards "processing a marketing document" for directing a marketing campaign and not an organizing human activity such as the commercial interactions of advertising, marketing or sales activities. Even if the claim includes, in part, language of a judicial exception, the Examiner should careful to distinguish this as just an involvement for reaching the overall result of processing a marketing document; that is, the claim in its entirety does not recite a judicial exception. Because the "claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be direction to a judicial exception. . . and thus the claim in eligible at Pathway B [of the flowchart in MPEP 2106(II)] without further analysis." (Emphasis added).  For at least the foregoing reasons, Applicant respectfully asserts that the claimed invention of claim 21 is not directed to non-statutory subject matter of an abstract idea under 35 U.S.C. § 101. Applicant respectfully asserts that claim 21 and all of the claims depending therefrom, including claims 22-40 are allowable. As such, Applicant respectfully requests that the rejection of these claims under 35 U.S.C. § 101 be withdrawn (page 9-10/15)”. 
 Examiner disagrees, because Applicant’s arguments are not persuasive.  As stated in the Office Action, The claimed invention as a whole is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis of claim 1 as a whole is directed to an abstract idea, because the claimed limitations are directed toward an example of organizing human activity as a commercial that includes advertising, marketing or sales activities The analysis is as follows:
STEP 2A Prong 1: Claim1 recites the abstract idea of:  processing a marketing document for directing a marketing campaign.  As best understood by the Examiner, the limitations that set forth this abstract idea are: "  receiving, a marketing document; analyzing, the marketing document to extract and identify information related to topics, categories, and sub-categories associated with the marketing document; - 20 -Attorney Docket No. SB0001USX1 (071083-00004) searching,  a user persona profiles to identify at least one user persona profile matching the topics, categories, and sub-categories;  searching, a content database to identify content that matches at least one interest of the at least one user persona profile; identifying, content stored in a content database and with which the at least one user persona profile of an audience has engaged”;  “ identifying, an entity that produced the content; and placing,  at least one advertisement with the entity”;.  
Thus, such limitations are abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Therefore, the claim rejection of claim 21 is directed to non-statutory subject matter of an abstract idea under 35 U.S.C. § 101.  Claim 21 and all the claims depending therefrom, including claims 22-40 are NOT allowable. As such, the rejection of these claims under 35 U.S.C. § 101 is maintained.

With regard to claims 21, 22, 24 and 29 rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant has clarified the claimed limitations.   therefore, the claim rejection of claims  21, 22, 24 and 29 rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
With regard to claim 24 rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
Applicant argues that “paragraph 58 of the specification teaches the claimed limitation of: Claim 22, which  recites the limitation of: wherein the content database includes metadata associated with a number of user interactions with the content.   Paragraph 58, of the specification teaches “ Content database 118 also stores metadata regarding interactions that users had with each content publisher's content. For example, content database 118 can store metadata regarding the number of times each user has interacted with the content publisher's content, as well as the date and time when the user interacted with the content. This reaction metadata may then be used to identify individual content publishers with a particular persona profile in order to allow advertisers to more effectively target individual content providers to host advertisements with respect to a marketing campaign”. 
Examiner disagrees, because Applicant’s arguments are not persuasive.  Paragraph 58 does not teach the claimed limitation of wherein the content database includes metadata associated with a number of user interactions with the content.  Therefore, the claim rejection of claim 22 under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.   
With regard to claims 21-40 rejection under 35 USC § 103 (a):
Applicant argues that “ As shown in the preceding paragraphs, there is no analysis performed on a marketing document which leads to an extraction of a persona profile. As such, Braytenbaum does not disclose an "analyzing, by the computing device, the marketing document using natural language processing (NLP) to extract and identify at least one user persona profile of an audience towards whom the marketing document is targeted[.]" (Emphasis added) (page 13/15)”.
Examiner disagrees, because Applicant’s arguments are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).       
Analyzing, by the computing device, the marketing document using natural language processing (NLP) to extract and identify a marketing campaign  was addressed under Bhat’ s reference.  
                                                                                                          
Applicant argues that “To be sure, Bhatt employs NLP; however, Bhatt does not disclose an "analyzing, by the computing device, the marketing document using natural language processing (NLP) to extract and identify at least one user persona profile[.]" (Emphasis added).  
For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 21, Applicant respectfully asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established. Applicant respectfully asserts that claim 21 and all of the claims depending therefrom, including claims 22-40 are allowable. As such, Applicant respectfully requests that the rejection of these claims under 35 U.S.C. § 103 be withdrawn (page 14/15)”. 
Examiner disagrees, because Applicant’s arguments are not persuasive.  Bhatt in at least paragraph 49 discloses “The product(s) may each be identified by corresponding product information 306a, which may also be referred to as campaign booking information. Each product is a line within the campaign IO of the advertiser. The product information 306a may identify a path 310a on the Internet through which an advertisement for the ad campaign is to be published. In this example, the path 310a is a uniform resource locator (URL) for Yahoo/Auto 310b. The product information 306a may also identify a property 312a. In this example, the property 312a is a URL property, Autos 312b, which identifies a URL (e.g., landing Web page) to which the advertisement is to be published. The product information 306a may also indicate one or more position(s) 314a (e.g., within the Web page) via which the advertisement is to be published. Positions are often referred to in terms of North, South, East, and West. In this example, the position 314b is North (N). The product information 306a may also indicate a size 316a of the advertisement to be published. In this example, the size 316b is 2.times.6 inches”. 
Bhatt also in at least paragraph 50 discloses “The product information 306a may also identify a target user profile 318a of the desired users who are to receive the advertisement(s) for the corresponding campaign. For instance, the target user profile 318a may indicate geographic (geo) attribute(s) 320a, behavioral targeting attribute(s) 322a, and/or demographics (demo) such as age 324a or sex 326a. In this example, the geographic attribute(s) 320b indicate that the desired target audience is in California, the behavioral targeting attribute(s) 322b indicate that the desired target audience is interested in cars and/or trucks, and possibly visits sites on the Internet that are related to cars and/or trucks. The desired target audience is also between 18-25 years old and male (M), as shown at 324b and 326b, respectively”.
Furthermore, Bhatt in at least paragraph 66 discloses “The system may process ad campaign information associated with ad campaigns previously booked by an online publisher to identify one or more of the ad campaigns that are similar (or statistical neighbors) to the ad campaign, at block 604. The ad campaign information for each of the ad campaigns may identify one or more products of the online publisher, as described above with reference to FIG. 3. In one embodiment, the system may process the ad campaign information by applying natural language processing (NLP), such as PLSI, to at least a portion of the ad campaign information associated with ad campaigns previously booked by the online publisher. The system may also process the ad campaign information for the ad campaign of the advertiser. Specifically, the system may compare at least a portion of the ad campaign information associated with the ad campaigns with at least a portion of ad campaign information associated with the ad campaign. This may be accomplished via a variety of algorithms, as will be described in further detail below.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.
As thus, the combination of Braytenbaum and Bhatt DID NOT fail to teach or suggest each and every claim limitation of claim 21, the office Action asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has been established. claim 21 and all of the claims depending therefrom, including claims 22-40 are NOT allowable. As such,  the rejection of these claims under 35 U.S.C. § 103 (a) is maintained. 

     Double Patenting
“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 16/152,000.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   
Claims 21-40 of the instant application DOES NOT recites the limitations of:  ranking, and based on a match score, a subset of the one or more user persona profiles that match the at least one campaign topic or the at least one category”; “ determining, based on querying the persona profiles database, a geographic region associated with the subset of the one or more user persona profiles”; “identifying, based on analyzing the content items, at least one industry associated with the geographic region; and generating, based on the ranking of the subset of the one or more user persona profiles and the at least one industry, an advertisement price and advertisement performance metric associated with the at least one campaign topic”.   It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitation in the instant application,  with the motivation of targeting users with marketing materials more efficiently and hence increase marketability of products. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: receiving a payment and playing advertising messages by a digital camera, from a first entity during a recycling cycle of the digital camera.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 101







15.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 21-40 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. In this case, claim(s) 21-40 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  processing a marketing document for directing a marketing campaign.  As best understood by the Examiner, the limitations that set forth this abstract idea are: "  receiving, a marketing document; analyzing, the marketing document to extract and identify information related to topics, categories, and sub-categories associated with the marketing document; - 20 -Attorney Docket No. SB0001USX1 (071083-00004) searching,  a user persona profiles to identify at least one user persona profile matching the topics, categories, and sub-categories;  searching, a content database to identify content that matches at least one interest of the at least one user persona profile; identifying, content stored in a content database and with which the at least one user persona profile of an audience has engaged”;  “ identifying, an entity that produced the content; and placing,  at least one advertisement with the entity”;.  
Thus, such limitations are abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities. Furthermore, the claims are also directed toward an example of mental process such as observations and/or evaluations. 
Step 2AProng 2: The additional elements “computing device, natural language processing (NLP), database ”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   
Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.




STEP2B
2B element/limitation (“computing device, natural language processing (NLP), database ”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 22-27do not add significantly more. 
The dependent claims 22-27 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 28-40 suffer from substantially the same deficiencies as outlined with respect to claims 21-27 and are also rejected accordingly.  Therefore, the claims 21-40 are not statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braytenbaum et al, US Pub No: 2014/0278976  in view of Bhatt et al, US Pub No: 2011/0035272 A1. 

Claims  21, 28 and 35:
Braytenbaum discloses:
receiving, marketing document (i.e.advertising campaign)  (see at least paragraphs 11-16; paragraph 15(the present disclosure provides systems and methods that identify for a specific user, a set of the most appropriate campaigns in an entity's list of campaigns ranked by the level of suitability to the user); and paragraph 61 (server 105 receives a query from client server 190 for a "like" profile analysis for comparison to a particular advertising campaign of client server 190 based upon parameters designated by the query sent from client server 190 to server 105. The parameters can be parameters set by client server 190 from previous queries or specific parameters can be included in the new query.  ); 
 analyzing, by the computing device, marketing campaign  to extract and identify at least one user persona profile of an audience towards whom the marketing document is targeted (see at least the abstract,  paragraphs 11-15, ( paragraph 14 (the present disclosure provides systems and methods that identify a set of users that meet the characteristics defined by the campaign (target audience); paragraph 15 (  Another embodiment of the present disclosure provides systems and methods that identify for a specific user, a set of the most appropriate campaigns in an entity's list of campaigns ranked by the level of suitability to the user. This information will enable an entity, such as an advertiser or website, to propose the most beneficial offers to a customer without having to browse through the full campaign catalog and estimate which campaign will be optimal for the user's needs ) ;
identifying, by the computing device, content stored in a content database and with which the at least one user persona profile of an audience has engaged (see at least paragraphs 11-14); and 
identifying, by the computing device, an entity that produced the content; and placing, by the computing device, at least one advertisement with the entity (see at least paragraphs 11-15, 61 and 65-66 ( paragraph 61 ( FIG. 4 shows a social user "likes" profile 400 in table form. Social user "likes" profile 400 in FIG. 4 is more complete than exemplified in FIG. 3. Advertising campaign profile 410 is set forth well, with the ultimate target of the campaign to locate and interest users in "Lady Gaga Concert Tickets". As can be seen from FIG. 4, social user "likes" profile 400 matches advertising campaign profile 410 in category levels 1, 2 and 3, but do not match in category level 4)”; paragraphs 65-66 ( paragraph 66 (the present systems and methods for determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals);
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
analyzing, by the computing device, the marketing document using natural language processing (NLP) to extract and identify at least one user persona profile (see at least the abstract and paragraphs 50, 65 and  66, (paragraph 50 (The product information 306a may also identify a target user profile 318a of the desired users who are to receive the advertisement(s) for the corresponding campaign. For instance, the target user profile 318a may indicate geographic (geo) attribute(s) 320a, behavioral targeting attribute(s) 322a, and/or demographics (demo) such as age 324a or sex 326a. In this example, the geographic attribute(s) 320b indicate that the desired target audience is in California, the behavioral targeting attribute(s) 322b indicate that the desired target audience is interested in cars and/or trucks, and possibly visits sites on the Internet that are related to cars and/or trucks. The desired target audience is also between 18-25 years old and male (M), as shown at 324b and 326b, respectively); paragraph 66 (The system may process ad campaign information associated with ad campaigns previously booked by an online publisher to identify one or more of the ad campaigns that are similar (or statistical neighbors) to the ad campaign, at block 604. The ad campaign information for each of the ad campaigns may identify one or more products of the online publisher, as described above with reference to FIG. 3. In one embodiment, the system may process the ad campaign information by applying natural language processing (NLP), such as PLSI, to at least a portion of the ad campaign information associated with ad campaigns previously booked by the online publisher. The system may also process the ad campaign information for the ad campaign of the advertiser).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claim 22:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum further discloses: 
wherein the at least one extracted user persona profile is stored in a profile (i.e NLP) database (see at least paragraphs 25, 34 and paragraph 61 ( FIG. 4 shows a social user "likes" profile 400 in table form. Social user "likes" profile 400 in FIG. 4 is more complete than exemplified in FIG. 3. Advertising campaign profile 410 is set forth well, with the ultimate target of the campaign to locate and interest users in "Lady Gaga Concert Tickets". As can be seen from FIG. 4, social user "likes" profile 400 matches advertising campaign profile 410 in category levels 1, 2 and 3, but do not match in category level 4)”; paragraphs 65-66 ( paragraph 66 (the present systems and methods for determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals);
Examiner notes that: Applicant is claiming an NLP database.  However, the names of the claimed database is not functional because it does not alter how the process steps are to be performed to achieve the utility of the method claims of the invention.

Claims 23, 30 and 37:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum further discloses: 
wherein the content database includes metadata associated with the entity (see at least paragraphs 17, 20, 49 and paragraph 61 ( FIG. 4 shows a social user "likes" profile 400 in table form. Social user "likes" profile 400 in FIG. 4 is more complete than exemplified in FIG. 3. Advertising campaign profile 410 is set forth well, with the ultimate target of the campaign to locate and interest users in "Lady Gaga Concert Tickets". As can be seen from FIG. 4, social user "likes" profile 400 matches advertising campaign profile 410 in category levels 1, 2 and 3, but do not match in category level 4)”; paragraphs 65-66 ( paragraph 66 (the present systems and methods for determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals);

Claims 24, 31 and 38:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum further discloses: 
 wherein the content database includes metadata associated with a number of user interactions with the content (see at least paragraph 48 (The total score of matches for social user "likes" profile 400 forth in FIG. 4 is "12". The matching and score consolidation for any number of a plurality of users according to the present disclosure can be calculated in accordance with the description respect set forth in FIGS. 3-5);  

Claims 25, 32 and 39:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
 wherein a user interactions are associated with a user's interactions with advertisements including cost-per-click and click-through rate associated with each advertisement (See at least paragraphs 33, 124 and 129); paragraph 33 ( an ad campaign may have one or more corresponding advertisements associated therewith that are delivered to users via one or more products available from the online publisher 106. When a user visits a Web page, the system 100 (e.g., the ad server 112) may identify the best Web advertisement to place in the Web page. Information indicating whether the user clicks on the advertisement and/or purchases a product or service as a result of  clicking on the advertisement may also be maintained and stored in the ad and user logs database 114. The user click and action information, which includes purchases, newsletter hits, etc., enable computation of a click-through rate and/or cost of conversion for the advertisement. By tracking the historical performance of an ad campaign, it is possible to ascertain the effectiveness of the ad campaign and/or product(s) or IO lines used in the ad campaign;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claims 26, 33 and 40:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
 wherein the user's interactions are sourced from social network media accounts (see at least paragraphs 32 and  49); paragraph 32 (  plurality of Web users 102 may receive impressions (or views) of one or more advertisements upon accessing a Web page via one of the Web property servers 120, 122. Each Web property server delivers Web pages related to one or more Yahoo! properties such as Games, Autos, Finance, Music, Shopping, and HotJobs.RTM. to name just a few. Web pages accessed through browsing the Yahoo!  pages are served (delivered) by the Web property servers. These Web pages may also be accessible through Yahoo!  search, e.g., by choosing a search result returned in response to a search query);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claims 27 and 34:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
 wherein the content includes at least a plurality of images, videos, music, podcasts, and articles (see at least paragraphs 32-33, 40 and  45-48) paragraph 40 ( FIG. 2 is a diagram illustrating example user data that may be obtained or collected in accordance with various embodiments of the system of FIG. 1. In this example, the user data indicates for each of a plurality of users 202, prior behavior with respect to a plurality of categories 204 and a subset of a plurality of ads 206 previously clicked on (e.g., during a particular period of time). In this example, the categories 204 include Music, Games, and Finance. Note, however, that these categories 204 are merely illustrative, and therefore, these particular categories may or may not exist in the user logs. The user data indicating prior behavior of the users 202 may be ascertained from the user logs, as well as other sources of user data (e.g., user account information, cookie, purchase history, etc.);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claims 29 and 36:
The combination of Braytenbaum/ Bhatt discloses the limitations as shown above.
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
wherein the information related to topics, categories, and sub-categories is stored in a profile (i.e. an NLP) database (see at least paragraphs 25, 34, 40 and 44) paragraph 40 ( FIG. 2 is a diagram illustrating example user data that may be obtained or collected in accordance with various embodiments of the system of FIG. 1. In this example, the user data indicates for each of a plurality of users 202, prior behavior with respect to a plurality of categories 204 and a subset of a plurality of ads 206 previously clicked on (e.g., during a particular period of time). In this example, the categories 204 include Music, Games, and Finance. Note, however, that these categories 204 are merely illustrative, and therefore, these particular categories may or may not exist in the user logs. The user data indicating prior behavior of the users 202 may be ascertained from the user logs, as well as other sources of user data (e.g., user account information, cookie, purchase history, etc.);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.
Examiner notes that: Applicant is claiming an NLP database.  However, the names of the claimed database is not functional because it does not alter how the process steps are to be performed to achieve the utility of the method claims of the invention.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Ramer et al, US Pub No: 2014/0046761 A1, teaches a system for presenting advertisement in association with webpage, determines whether relevance to user of one advertisement is greater than other advertisement to transmit advertisement based on information of user characteristics
Yahia et al, US Pub No: 2008/0114759 A1, teaches User Intent Deriving Method for use in online Search Engine, involves Defining Domains that correspond to Possible User Intents, Receiving Query from user, and selecting domain based on Query and Hierarchy of predicates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682